PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/461,998
Filing Date: 17 May 2019
Appellant(s): MOBLEY et al.



__________________
Adam J. Forman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 12, 2021.
INTRODUCTION
Claims 129, 130, 132-138, 145-147 and 149 are involved in the appeal.  Claims 131 and 148 were cancelled by the appellant in the after final amendment filed May 14, 2021.  The after final amendment was entered by the examiner in the advisory action of May 19, 2021.  
GROUNDS OF REJECTION WITHDRAWN
The previous rejection of claim 134 under 35 U.S.C. § 112(b) is withdrawn.
GROUNDS OF REJECTION MAINTAINED
Claims 129, 130, 132-138, 145-147 and 149 are rejected under 35 U.S.C. § 103 as being unpatentable over Mobley et al (US 9,184,064) in view of Ittel et al (US 2012/0313198).  
Mobley et al teaches a conductive material for filling through holes (vias) in a glass substrate, the material comprising metal powder, glass frit and solvent (abstract; col. 5, lines 33-36).  The metal powder includes silver and silver oxide or gold oxide having a particle size of 0.04 to 24 µm (col. 4, lines 39 and 46-50).  The conductive material further comprises tungsten (col. 5, line 39).  
Claim 135 is a statement of intended use of the claimed composition to be sintered in a nitrogen environment.  The conductive paste of Mobley in view of Ittel is capable of being 
Mobley et al does not teach that the glass frit is lead-free.  
However, Ittel et al teaches a conductive metal paste comprising lead-free glass frit (abstract; par. 16).  Use of lead-free composition is highly advantageous for the goal of reducing lead in the environment (par. 47).  A person of ordinary skill in the art would have been motivated to combine the exclusion of lead according to Ittel et al with the glass frit of Mobley et al in order to comply with goal of reducing lead in the environment.
RESPONSE TO ARGUMENTS
The appellant states that “the examiner takes the position that one having ordinary skill in the art would merely remove the lead from the paste Of Mobley” (Brief, p. 14).  The appellant’s statement is false.  The examiner has never suggested that lead be removed from the paste of Mobley.  Furthermore, Mobley does not require lead to be included in the paste.  Regarding the glass frit in the paste, Mobley teaches the following:


    PNG
    media_image2.png
    177
    501
    media_image2.png
    Greyscale

(Mobley, Col. 5, lines 52-59; Col. 8, lines 14-21).  As can be seen, Mobley broadly defines the glass frit to contain a wide range of components “in some embodiments.”  Mobley does not teach any specific glass frit composition.  In fact, the above paragraph is the only description of the glass frit in the reference.  The term “in some embodiments” indicates that the glass frit is not limited to the above listed oxides and compounds of elements and that other combinations of elements are possible.  Given the broad and open-ended description of the glass frit and the lack of specific examples, a person of ordinary skill in the art would not reasonably conclude that lead is a required component of the glass frit.
Since lead is not a required component of the paste, then it need not be removed from the paste in order to apply the teaching of Ittel et al, which teaching is that lead glass frit should be avoided because lead is environmentally hazardous.
The appellant argues that the sintering temperature of Ittel et al cannot be combined with Mobley et al.  However, sintering temperature is not discussed in the above grounds of 9,346,708, which teaches lead-free glass frits having sintering temperatures of 450 ̊C or less (Col. 4, lines 51-60; Col. 10, lines 33-35).   This reference is offered only to counter the appellant’s argument, not to satisfy any element of the instant claims.
The appellant further states that the examiner takes the position that the paste of Mobley et al would be replaced by the paste of Ittel et al (Brief, p. 15).  The appellant’s statement is false.  As explained above, Ittel et al is relied upon for teaching that lead should be excluded from the paste because it is environmentally hazardous.  Ittel et al is not relied upon for teaching a specific paste or glass composition.
The appellant states that “The Examiner cites Ittel’s electrodes 501 and 61/71...” (Brief, p. 17).  The appellant’s statement is false.  The grounds of rejection do not cite to any electrodes of Ittel et al.
In general, the appellant argues that the inventors discovered that lead-free paste could achieve low sintering 
CONCLUSION
For all of the above reasons, the rejections should be affirmed.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


Respectfully submitted,
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                                                                                                                                                                                                                                
Conferees:

/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761                                                                                                                                                                                                        
/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700
                                                                                                                                                                                                        
Requirement To Pay Appeal Forwarding Fee.
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid